Citation Nr: 0700051	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a left knee 
condition, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 2000 to March 
2002, and also had three months of prior active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's left knee condition manifests in pain, 
swelling, crepitation, and some overall limitation of motion 
of the knee due to pain; however, even when pain is 
considered, his disability is not shown to result in moderate 
recurrent subluxation or lateral instability, or functional 
loss consistent with or comparable to limitation of motion of 
the leg to 30 degrees on flexion or to 15 degrees on 
extension, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a left knee condition have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2006); 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in an August 2004 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate a 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession.  Then, in an April 2005 letter, 
the RO reiterated the above information.  Lastly, in an April 
2006 letter, the RO provided notice of the information and 
evidence needed to establish a disability rating and 
effective date for the disability on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  

In September 2004, the veteran underwent a VA examination.  
To obtain a more complete picture of the veteran's 
disability, the RO scheduled the veteran for another VA 
examination.  However, the record shows that he failed to 
report to that examination and was so notified in an August 
2005 supplemental statement of the case.  Neither he nor his 
representative has requested that the examination be 
rescheduled.  In this regard, the Board observes that VA's 
duty to assist is not a one-way street; the veteran also has 
an obligation to assist in the adjudication of his claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, 
the Board observes that VA has made reasonable efforts to 
afford the veteran VA examinations in conjunction with this 
appeal.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

As noted above, the veteran failed to report to a scheduled 
VA examination that might have provided insight into the 
current severity of his service-connected disability.  Thus, 
his failure to cooperate with VA has made it impossible to 
obtain the evidence.  See 38 U.S.C.A. §§ 5103A, 5107; Wood, 
supra at 193.  However, as the veteran did report to an 
earlier VA examination, the Board will proceed with the claim 
based on the evidence of record.  See 38 C.F.R. § 3.655 
(2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, private medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service-connected left knee condition has been 
evaluated by the RO as 10 percent disabling under Diagnostic 
Code 5257-5003, 38 C.F.R. § 4.71a (2006).  The Board notes 
that the veteran's disability has been evaluated by analogy.  
38 C.F.R. § 4.20 (2006).  

Under Diagnostic Code 5257, the following evaluations are 
assignable for recurrent subluxation or lateral instability 
of the knee: 30 percent for severe, 20 percent for moderate, 
and 10 percent for slight.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 30 percent for 
flexion limited to 15 degrees, 20 percent for flexion limited 
to 30 degrees, and 10 percent for flexion limited to 45 
degrees.  Flexion limited to 60 degrees warrants a 0 percent 
evaluation.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: 50 percent for 
extension limited to 45 degrees, 40 
percent for extension limited to 30 degrees, 30 percent for 
extension limited to 20 degrees, 20 percent for extension 
limited to 15 degrees, and 10 percent for extension limited 
to 10 degrees.  Extension limited to 5 degrees warrants a 0 
percent evaluation.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board finds that the preponderance of the 
evidence is against an increased evaluation based on the 
diagnostic codes for limitation of motion.  In support of 
this finding, the Board notes a September 2004 VA examination 
report, which reveals the veteran's complaints of pain, 
crepitation, a sensation of pressure, inflammation on 
occasion, and flare-ups of pain.  It was noted the veteran 
had recently undergone arthroscopic surgery, which the 
private records show occurred in August 2004.  Objectively, 
range of motion of the left knee was flexion to 125 degrees, 
with pain at that point, and extension to 0 degrees; and 
there was mild swelling.  The examiner noted that the veteran 
had decreased range of motion of the left knee during flare-
ups, with difficulty going upstairs and walking, and that the 
veteran appeared to be additionally limited by fatigue, 
weakness, or lack of endurance on physical examination.  

Given the above, the Board finds that the veteran may have 
some overall limitation of motion of the knee due to pain; 
however, flexion is not limited to 30 degrees and extension 
is not limited to 15 degrees.  In fact, the range of motion 
findings are consistent with less than zero percent ratings 
for both flexion and extension.  Thus, a disability rating in 
excess of 10 percent is not warranted under either Diagnostic 
Code 5260 or 5261.  

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Given the range of 
motion findings of record, which are consistent with less 
than zero percent 
ratings for both flexion and extension, a rating in excess of 
10 percent is not appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  The Board notes that the VA examination 
reflects that the veteran used a cane and walked with a mild 
antalgic gait at the left lower extremity; however, the Board 
points out that the range of motion findings just do not 
warrant an evaluation in excess of 10 percent.  Moreover, the 
veteran did not report for the March 2005 VA examination, 
which would have provided additional information regarding 
functional limitation and range of motion. 

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Thus, 
separate ratings under VAOPGCPREC 9-2004 are not warranted.

The Board also finds that the preponderance of the evidence 
is against an increased evaluation under Diagnostic Code 
5257.  In this regard, the Board notes that an April 2004 VA 
treatment note reflects complaints of the  knee "giving 
way" but examination showed no varus/valgus instability and 
revealed a negative drawer test, a test for laxity of 
ligaments.  Likewise, the May 2004 VA examination report also 
reflects complaints of the knee "giving away" but 
examination revealed a negative varus/valgus stress test and 
a negative Drawer test.  Moreover, the veteran denied any 
episodes of dislocation or recurrent subluxation at the 
examination.  Thus, the veteran's disability has not been 
reflective of moderate recurrent subluxation or lateral 
instability to warrant a higher evaluation under Diagnostic 
Code 5257.

The Board notes the veteran's complaints of his knee "giving 
way."  However, the Board observes that the objective 
medical evidence of record fails to show that he has any 
instability of the left knee.  

The Board also observes that separate ratings may be assigned 
for arthritis and instability of the knee under Diagnostic 
Codes 5003 and 5257 respectively.  See 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 23-97.  However, the evidence of record 
fails to reveal instability or x-ray evidence of arthritis.  
In this regard, the June 2002 x-ray of the left knee was 
normal, and the May 2005 MRI failed to show any arthritis.  
Thus, a separate rating is not warranted based on arthritis 
and instability pursuant to VAOPGCPREC 23-97.

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  However, the Board 
observes that no other diagnostic code provides for a higher 
rating based on the evidence of record.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's left knee 
disability, in and of itself, has not been shown objectively 
to interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

An increased evaluation for a left knee condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


